TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00246-CV



                       Alliance Association Management, Inc., Appellant

                                                   v.

                       Colony Square Owners Association, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
       NO. D-1-GN-06-00291, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION

                The parties to this appeal have filed a joint, agreed motion to dismiss the appeal,

explaining that they have settled their dispute. They ask that this Court vacate the trial court’s March

15 judgment, dismiss the case in its entirety, provide that each party shall bear its own costs, and

issue mandate immediately. We grant the motion, and, in accordance with the parties’ agreement,

we vacate the trial court’s judgment, rendered March 15, 2006, and dismiss the cause. See Tex. R.

App. P. 42.1, 43.2.



                                                __________________________________________

                                                David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Vacated and Dismissed on Joint Motion

Filed: December 19, 2006